Citation Nr: 9900119	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
February 1971.  In February 1972, he claimed service 
connection for a psychiatric disorder; that claim was denied 
in August 1972.  In May 1978, he claimed permanent and total 
disability due to a psychiatric disorder; that claim was 
denied in November 1978.  In January 1979, he renewed the 
claim for service connection for a psychiatric disorder, and 
was advised of the need for additional evidence to support 
it.  He made the same claim in October 1980, was advised that 
a prior denial had become final, and appealed.  After an 
October 1982 remand by the Board of Veterans Appeals (Board) 
and further development of the evidence, an April 1983 rating 
decision granted service connection for PTSD and assigned a 
10 percent evaluation.  In May 1983, he disagreed with the 
evaluation assigned.  A July 1984 Board decision increased 
the evaluation to 30 percent.  In September 1984, he sought 
an increased rating.  That claim was denied in April 1985, he 
appealed, and an October 1986 Board decision also denied an 
increased rating.

In January 1993, the veteran sought service connection for a 
number of disorders, including two that he attributed to 
Agent Orange exposure, and again sought an increased rating 
for PTSD.  This appeal arises from an August 1993 rating 
decision of the Boston, Massachusetts, Regional Office (RO) 
that granted service connection for one disorder, denied 
service connection for two others, deferred adjudication of 
the Agent Orange claims pending issuance of applicable 
regulations, and denied an increased rating for PTSD.  The 
veteran appealed and requested a hearing before the Board in 
Washington, D.C.

After VA issued applicable regulations, a June 1995 rating 
decision denied service connection for disorders that the 
veteran attributed to Agent Orange exposure.  He disagreed 
with that decision, and a Statement of the Case was issued in 
September 1995.  He did not perfect an appeal with regard to 
those claims.

In October 1996, the veteran was notified that the hearing he 
had requested before the Board would be convened in January 
1997.  In a November 1996 statement, he asked that the 
hearing be postponed to May 1997.  In January 1997, he was 
notified that his requested hearing would be convened on May 
7, 1997.  However, he failed to appear for the hearing.

A May 1997 Board decision noted that an appeal had not been 
perfected as to the denial of service connection for two 
disorders that the veteran attributed to Agent Orange 
exposure.  That decision denied two service connection claims 
and one increased rating claim, and remanded the claim for an 
increased rating for PTSD.  After further development of the 
evidence, a September 1997 rating decision increased to 50 
percent the evaluation for PTSD.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant a 
rating greater than 50 percent for PTSD.  He maintains that 
his sleep is disturbed and that he is irritable and 
hypervigilant.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veterans claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against an evaluation greater than 50 
percent for PTSD.






FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO.

2.  The veterans PTSD is manifested by complaints of 
irritability, hypervigilance, and sleep disturbance; clinical 
findings show flattened affect, depression, anxiety, and, 
when confronted with apparent conflicts in information he 
reported, hostility.


CONCLUSION OF LAW

The veterans PTSD is not more than 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.7, 4.10, and Diagnostic Code (DC) 9411 (1996 and 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veterans service medical records include two, dated in 
November 1969, in which complaints were not recorded but 
post RVN adjust reaction was noted and prescriptions were 
issued for Mellaril for a total of 48 days.  On a February 
1971 separation examination, the psychiatric evaluation was 
normal.

A May 1972 VA psychiatric consultation noted that the 
striking feature of the veterans behavior was recurring 
furors, lasting about three days, during one of which he 
almost choked his wife to death.  A VA discharge summary 
showed that he was admitted on 24 May 1972 and discharged on 
1 June with a diagnosis of paranoid schizophrenia.  Another 
VA discharge summary showed that he was admitted on 4 March 
1974 and discharged on 7 March with the same diagnosis.

In a March 1977 letter, John Donoghue, MD, wrote that he had 
treated the veteran from August 1972 through January 1973.  
During that time, the veteran was treated with 
electroconvulsive therapy and weaned from street drugs in 
favor of legitimate antipsychotics and antidepressants.  
The doctor reported that the veterans tour in Vietnam was 
physically and mentally stressful.  Diagnoses included 
character disorder, acute and chronic schizoaffective 
reaction, and drug dependency.  In response to a June 1978 RO 
request, Dr. Donoghue submitted a Certificate of Attending 
Physician in which he noted the veterans short attention 
span, emotional lability, and willingness to quarrel with 
others at the slightest provocation.  Diagnoses included 
psychoneurotic depression and drug overuse.

Another VA discharge summary showed that the veteran was 
admitted on 27 May 1978 and discharged on 15 June.  He had 
been charged with assaulting his second wife, to whom he had 
been married for six months, and was brought to the hospital 
by a court officer.  Psychological evaluation showed no 
evidence of psychosis but did show a psychopathic 
(quotation marks in the original) passive-aggressive stance, 
poor judgment, poor impulse control, and an aggressive 
response to problems.  The diagnosis was paranoid 
personality.

A November 1981 VA psychosocial assessment noted that the 
veteran was married in 1971, while still in service, and that 
that marriage produced a son.  In 1973, he began living with 
another woman.  In 1977, he married again, and that marriage 
produced a daughter.  Currently, he was living alone but had 
good contact with family.  His psychiatric history was noted 
and the examiner felt it was characterized by a series of 
psychotic episodes of the gravest nature.  He also felt that 
the veteran had little tolerance for pressure, had no skills, 
and was not then employable, and that the prognosis was not 
good.

At a December 1982 VA psychiatric examination, the veteran, 
whose Military Occupational Specialty was field wireman, 
recited a history of stressor events that occurred in 
Vietnam, none of which have ever been verified.  The examiner 
noted the psychosocial assessment conducted a year earlier, 
diagnoses by the veterans private psychiatrist, and findings 
and diagnoses during three prior VA hospitalizations.  On 
examination, the veteran was capable of adequate social 
rapport, there was no suicidal or homicidal ideation, affect 
was full, and there was no evidence of depression, anxiety, 
or psychosis.  Diagnoses were PTSD and schizophreniform 
psychosis, in remission, with affective and paranoid 
features.

The veteran appealed from a June 1981 denial of service 
connection for a nervous condition and, after an October 1982 
remand by the Board, an April 1983 rating decision granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  In May 1983, he disagreed with the evaluation 
assigned and, in a July 1984 Board decision, the evaluation 
was increased to 30 percent.  In September 1984, he sought an 
increased evaluation and, in August 1985, he and his third 
wife testified at a hearing before a rating board at the RO.

At an October 1985 VA psychiatric examination, the veteran 
reported that he had been a good student but left school 
during the eleventh grade to join the service.  He gave a 
history of stressor events that occurred in Vietnam, none of 
which has ever been verified.  He said that his source of 
income was Social Security and VA benefits.  He reported that 
he married his third wife in 1984 and adopted her child, and 
that the marriage was very stable.  His psychiatric history 
was noted.  On examination, he was neat and clean with good 
eye contact, understood the questions, and was oriented.  
Affect was appropriate and not loose.  His memory, recent and 
remote, was good.  He admitted hallucinations in the past but 
denied them currently.  He denied suicidal ideation but 
admitted to suspicion and paranoia.  He complained of severe, 
intermittent anxiety and depression.  He reported frequent 
flashbacks and nightmares.  Axis I diagnoses were PTSD and 
paranoid schizophrenia.

An October 1986 decision of the Board denied an evaluation 
greater than 30 percent for PTSD.

In January 1993, the veteran submitted a claim for service 
connection for a number of disorders and for an increased 
rating for PTSD.  Attached to the claim form were two 
statements.  In the first, the veteran reported that Robert 
Cloutier was a friend from high school, that they were 
stationed together in Vietnam, that they were still very, 
very good friends, and that his friend would gladly 
answer any questions VA might have.  In the second 
statement, he referred to his 30 percent evaluation for PTSD, 
said he tried to have a good job but life was unfair, and 
asserted that he was entitled to a 100 percent evaluation.

VA treatment records obtained after the veteran filed the 
January 1993 claim included one from November 1992.  There, 
the examiner reported that he had seen the veteran seven 
years earlier.  Since then, the veteran had moved to 
Connecticut, where a friend helped him get a job, and worked 
for the Westfield Department of Public Works for 2½ years.  
During the preceding four years, he had developed his own 
landscape business.  He complained of flashbacks, depression, 
and paranoia.  The assessment was that his condition was 
unchanged.

On a December 1992 VA outpatient treatment record, the 
veteran reported that he had stopped taking his medication 
eight years earlier and would not take it anymore.  He said 
his third wife gave him a disease and threw him out on the 
street with nothing.  He was having a lot of flashbacks.  The 
assessment was that his condition remained unchanged.

On a January 1993 VA outpatient treatment record, the veteran 
reported that he recently broke up with a woman and that 
caused an auditory hallucination where he heard familiar 
voices.  An assessment was not reported.

On another January VA outpatient treatment record, the 
veteran reported that he had an interview later that day for 
employment with the city of Northampton.  He had had the same 
girl friend for ten years and had been working on a car she 
owned and also on a truck.  During the preceding eight years, 
he had two jobs.  The assessment was condition unchanged.

On a July 1997 VA psychiatric examination, the veteran 
reported that his mother divorced his father when he was six 
years old and then remarried.  He spoke of his stepfather in 
negative terms, said he began living on the streets at age 
fourteen, and dropped out of a vocational school in eleventh 
grade.  The examiner reported that, while stationed in 
Vietnam, the veteran had engaged in hand-to-hand combat on 
several occasions, had been in trucks that ran over 
civilians, saw many close friends and acquaintances lose body 
parts or be killed, and saw American bodies that were skinned 
or scalped.  The Board notes, however, that none of these 
events has ever been verified.  The veteran had been married 
three times.  Both his son, born of his first marriage, and 
his daughter, born of his second, lived in the area, had 
children of their own, and he got along well with his 
children and grandchildren.  He had adopted his third wifes 
daughter, but she did not live in the area and he had no 
contact with her.  Currently, he lived with a woman with whom 
he had lived for eleven years.

He further reported that he had not had psychiatric therapy 
during the four or five years since Dr. Anderson (the VA 
doctor who saw him from November 1992 to January 1993) 
retired, but he talked to his parish priest when he needed 
support.  He denied drug use and used alcohol only socially.  
Currently, he took Librium as needed, and no other 
medication.  He reported tremendous anxiety and difficulty 
relating to others.  He also had difficulty sleeping, 
sometimes awoke in the middle of the night, and continued to 
experience very painful, frightening, upsetting nightmares.  
He sometimes found himself on, or over, the verge of tears, 
which did not comport with his view of himself as a strong 
man.  He was ever vigilant and always on the verge of being 
potentially explosive and angry.  He had some memory 
problems and reported a period of amnesia as he withdrew from 
antipsychotic and antidepressant medications in 1986.  He was 
hospitalized, at that time, at Noble Hospital and at the VA, 
and the latter records, but not the former, were available to 
the examiner.

Objective findings included an observation that the veteran 
behaved in a very modulated manner but, when discussing 
conflicting reports in the record, his hostility was close to 
the surface.  It appeared that he used anger and hostility to 
keep others off balance, at a distance, and to control the 
situation.  Psychological testing suggested that the 
veterans thinking was based in reality and not psychotic.  
There was mild to moderate anxiety and depression.  He scored 
101 on the Mississippi Scale for combat stress, which was 
below the PTSD diagnostic level of 107.  Other tests 
suggested that he was irresponsible, impulsive, hostile, 
immature, and dependent.  He presented as depressed, worried, 
and pessimistic, with self-depreciation and inadequacy.  
Symptoms included flat affect, anxiety that impeded the 
ability to work, and depression.  There was moderate to 
serious difficulty in occupational functioning, and 
considerable social distancing demonstrated by conflicts with 
others and a lack of friends.  The Axis I diagnosis was PTSD 
and the Global Assessment of Functioning (GAF) score was 60.

A September 1997 rating decision increased the evaluation for 
PTSD to 50 percent.

Analysis

The veteran has claimed that his service-connected PTSD is 
more disabling than indicated by the assigned evaluation.  
Such a claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R. Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two ratings should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is reasonable doubt as to the 
degree of disability, it is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In this case, service connection is in effect for a 
psychiatric disorder, and a 50 percent evaluation has been 
assigned pursuant to DC 9411 (PTSD).  However, the Code of 
Federal Regulations was amended, effective on November 7, 
1996, by establishing new rating criteria for mental 
disorders.  When regulations concerning entitlement to a 
higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 
79 (1997) (per curiam order); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  The purpose of the May 1997 remand by 
the Board was to examine and evaluate the veteran under both 
the old and new rating criteria.  Now the Board must, on 
appeal, also consider both the old and the new rating 
criteria.

Pre-November 7, 1996, regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health, and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating, was to be based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and a decrease in 
work efficiency.  However, an emotionally sick veteran with a 
good work record was not to be underevaluated, nor was a 
veterans condition to be overevaluated on the basis of a 
poor work record not supported by the psychiatric picture.  
38 C.F.R. § 4.130.

Under the old rating criteria for DC 9411, a 100 percent 
evaluation was warranted for PTSD when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there was 
profound retreat from mature behavior in almost all daily 
activities due to totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes, such as fantasy, 
confusion, panic, and explosions of aggressive energy; and 
there was demonstrable inability to obtain or retain 
employment.  A 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and psychoneurotic symptoms resulted in such a reduction in 
reliability, flexibility, and efficiency levels as to cause 
considerable industrial impairment.

The old rating criteria for DC 9411 further provided that a 
30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, efficiency, and initiative as to produce 
definite industrial impairment.  A 10 percent evaluation was 
warranted for emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
noncompensable evaluation was warranted when there were 
neurotic symptoms which did not cause impairment of working 
ability but might have adversely affected relationships with 
others.  38 C.F.R. § 4.132, DC 9411 (1996).

Regulations that became effective November 7, 1996, provide 
that, when evaluating a mental disorder, the frequency, 
severity, and duration of psychiatric symptoms must be 
considered as well as the length of remissions and the 
veterans capacity for adjustment during periods of 
remission.  Remission means diminution or abatement of the 
symptoms of a disease.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 
1444 (28th ed. 1994).  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiners assessment 
of the level of disability at the moment of the examination.  
Finally, the extent of social impairment must be considered 
but the evaluation may not be based solely on social 
impairment.

Under the current rating criteria for DC 9411, a 100 percent 
evaluation is warranted for PTSD where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment of thought processes or communication; 
persistent hallucinations or delusions; grossly inappropriate 
behavior; persistent danger of harming self or others; 
intermittent inability to perform activities of daily living 
including maintaining minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances including work or a similar setting; and 
inability to establish and maintain effective relationships.

The current rating criteria for DC 9411 further provide that 
a 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted for 
generally satisfactory functioning with routine behavior, 
self-care, and normal conversation but occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as:  depressed mood; 
anxiety; suspicion; chronic sleep impairment; panic attacks 
weekly or less often; and mild memory loss such as forgetting 
names, directions, or recent events.  A 10 percent evaluation 
is warranted when continuous medication is required to 
control symptoms or when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
during periods of significant stress.  A noncompensable 
evaluation is warranted when a mental disorder has been 
formally diagnosed but symptoms are not severe enough to 
require continuous medication or to interfere with 
occupational and social functioning.  38 C.F.R. §  4.130, DC 
9411 (1998).

The Board notes that there are some constants in both the old 
and new regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based upon that factor alone.  
Second, a work record, or lack thereof, is also an important 
consideration to the extent it reflects the effect of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work.  Thus, the most significant factor under either the old 
or new regulatory scheme is evidence of the nature and extent 
of psychiatric symptomatology.

As noted above, when an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Before addressing the veterans present level of 
disability, the Board first notes that, between 1972 and 
1986, he pursued, with diligence and zeal, service connection 
for a psychiatric disorder and, when that was granted, an 
increased rating therefor.  During that same period, he was 
three times married, had a child by each of his first two 
wives, adopted the child of his third wife, and lived for a 
time with another woman.  This evidence suggests that the 
veteran had the ability, even then, to establish and 
maintain, even if not permanently, relationships.

Since 1986, evidence of the veterans condition is limited.  
He apparently stopped taking medication, moved to Connecticut 
where a friend helped him get a job, returned and worked for 
2½ years for the city, and then established his own landscape 
company.  Since 1986, he has lived with the same woman.  His 
children live nearby with their families and he has 
maintained effective relationships with them.  There is no 
evidence, save for four visits to the VA medical center 
during November and December 1992 and January 1993, that he 
has received or required psychiatric treatment.  This 
evidence suggests that, at least since 1986, the veteran has 
had the ability to obtain and follow a gainful occupation and 
to establish and maintain effective relationships, all 
without the benefit of, or the need for, psychiatric 
treatment including medication.

Turning now to evidence of the veterans current psychiatric 
symptomatology, he reported difficulty sleeping, including 
nightmares, occasional crying, depression, anxiety, some 
memory problems, and irritability.  When discussing 
conflicting evidence in the record, he became hostile.  
Indeed, the examining professional indicated that the veteran 
used apparent anger and hostility to keep others off balance 
and at a distance, and to control the situation.  The 
examiner noted flattened affect.  Psychological testing 
indicated that the veterans thinking was reality-based, he 
was not psychotic, he had mild to moderate depression and 
anxiety, and he was irresponsible, impulsive, hostile, 
immature, and dependent.  Psychological testing also resulted 
in findings suggestive that he did not have PTSD.

After the July 1997 VA examination, the examiner concluded 
that the veteran exhibited moderate to serious difficulty in 
occupational functioning and considerable social distancing 
demonstrated by a lack of friends.  However, the examiner was 
apparently unaware of all that had transpired since 1986.  
The examiner did not know that a friend of the veterans in 
Connecticut helped him obtain employment and that another 
friend, one he knew before, in, and after Vietnam, would 
assist him by answering any questions VA might pose.  The 
examiner did not inquire as to the veterans employment 
record since 1986, and was apparently unaware of his 2½-year 
work record with the city and his demonstrated 
entrepreneurial skills.  Finally, the examiner did not seem 
to accord any weight to the relationship the veteran 
maintained with his children and grandchildren, to the 
eleven-year relationship he maintained with a woman, or to 
the lack of psychiatric medication or treatment during the 
preceding eleven years.  Thus, the basis for the examiners 
conclusions, that the veteran exhibited difficulty in 
occupational and social functioning, is not clear, and the 
conclusions seem to be contradicted by other evidence of 
record.

Under the old rating criteria, a 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with others is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  In this case, the evidence 
shows that the veteran is able to establish and maintain a 
variety of effective relationships with others and that he 
has the ability to obtain and retain employment.  Clearly, a 
70 percent evaluation is not warranted under the old rating 
criteria.

There are two relevant provisions under the new rating 
criteria.  First, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  There is evidence of lack of impulse control, 
unprovoked irritability, and self-reported episodes of 
violence, but the examiner opined that the veteran used such 
behavior to keep others off balance, at a distance, and to 
control the situation.  Based upon the record, there is no 
evidence of suicidal ideation, obsessional rituals, illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, spatial disorientation, 
neglect of personal appearance or hygiene, difficulty in 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Accordingly, 
an evaluation greater than 70 percent is not warranted under 
the new rating criteria.  The other relevant provision, under 
the new rating criteria, is the one that provides for only a 
noncompensable evaluation when a mental disorder has been 
formally diagnosed but symptoms are not severe enough to 
require continuous medication.  Apparently, the veteran has 
not required medication for PTSD since 1986.

Finally, the veteran was assigned a GAF score of 60 at the 
July 1997 VA examination.  The GAF score is the examiners 
judgment of the individuals overall level of psychological, 
social, and occupational functioning; a score of 60 indicates 
moderate psychiatric symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social or occupational functioning, 
such as no friends or inability to keep a job.  See AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, at 30 (4th ed. 1994).  However, the GAF score is of 
limited utility where, as here, the examiner does not appear 
to have been aware of, or considered, all relevant 
information.

In sum, since 1986, the veteran has demonstrated an ability 
to establish and maintain a variety of relationships with 
others and to obtain and retain gainful employment, all 
without benefit of, or need for, psychiatric treatment, 
including medication.  Thus, based upon review of the 
evidence in the file, an increased evaluation for PTSD is not 
warranted.






ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
